Citation Nr: 1226703	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar strain (claimed as a back condition).

2.  Entitlement to service connection for degenerative disc disease of the cervical spine (claimed as a neck condition with radiculopathy).

3.  Entitlement to service connection for a frozen left shoulder (claimed as a bilateral arm condition and radiculopathy), to include as secondary to the service-connected disabilities.

4.  Entitlement to service connection for a right shoulder condition (claimed as a bilateral arm condition and radiculopathy), to include as secondary to the service-connected disabilities.

5.  Entitlement to service connection for a left knee meniscal tear (claimed as bilateral leg and knee condition), to include as secondary to the service-connected disabilities.

6.  Entitlement to service connection for osteoarthritis of the right knee (claimed as a bilateral leg and knee condition), to include as secondary to the service-connected disabilities.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

8.  Entitlement to service connection for a heart disorder, to include coronary artery disease.

9.  Entitlement to service connection for bilateral venous insufficiency.

10.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from August 2008, March 2009, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The RO in Roanoke, Virginia, is currently handling the appeal.

The Board notes that the psychiatric claim on appeal has previously been developed to include only anxiety and depression.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been re-characterized as an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnoses.

In October 2011, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

The RO certified this appeal to the Board in August 2011.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in June 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The issues of entitlement to service connection for a right shoulder condition, 
a left knee meniscal tear, osteoarthritis of the right knee, an acquired psychiatric disorder, a heart disorder, bilateral venous insufficiency, and bilateral plantar fasciitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's current lumbar strain is shown to be etiologically related to his active military service.

2.  The Veteran's current degenerative disc disease of the cervical spine is shown to be etiologically related to his active military service.

3.  The Veteran's current left arm radiculopathy is shown to be etiologically related to his service-connected degenerative disc disease of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the lumbar strain (claimed as a back condition) have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326(a) (2011).

2.  The criteria for service connection for degenerative disc disease of the cervical spine (claimed as a neck condition with radiculopathy) have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326(a) (2011).

3.  The criteria for service connection for left arm radiculopathy (claimed as a bilateral arm condition and radiculopathy), secondary to the service-connected degenerative disc disease of the cervical spine, have been met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.310, 3.326(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran seeks service connection for his lumbar spine, cervical spine, and left arm/shoulder.  The Veteran contends that his lumbar spine was injured during an in-service fall.  The Veteran asserts that his lumbar spine disorder then caused his cervical spine disorder and his left arm disorder.  In the alternative, the Veteran asserts that his left arm disorder is related to his cervical spine disorder.   

A. Facts

The Veteran's service treatment records (STRs) document that he entered the active military service in March 1966.  His March 1966 entry examination and a subsequent October 1966 flying status examination do not document any abnormalities of his back, neck, left shoulder, or left arm.  In August 1967, the Veteran was treated for an acute lumbosacral strain, which arose after he lifted a couch.  No further information regarding this incident or its associated treatment was provided in the STRs.  The next pertinent treatment note occurred in December 1967.  In December 1967, the STRs document that the Veteran became "saturated" with aircraft fuel.  It was determined that the Veteran was allergic to aircraft fuel, and the Veteran was hospitalized for approximately one week.  The STRs document injuries to the Veteran's skin, but do not document any injuries to his back, neck, or left arm.  Further, the details of how the fuel got on the Veteran were not provided in the STRs.  However, at the Veteran's October 2011 Board hearing, the Veteran testified that he was working on an aircraft wing when the fuel (valve) opened.  The fuel knocked him off the wing and the Veteran fell onto the concrete ground below, and fuel spilled all over him.  The Veteran asserts that this fall caused his current disorders.  

The Board finds the Veteran's lay assertions regarding his fall during the December 1967 fuel accident to be competent.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Board also finds the Veteran's lay assertions to be credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's statements are internally consistent, as the Veteran has never alleged any etiology for his disorder other than the in-service incurrence of the problem.  The Board further notes the presence of this consistency in statements made to treatment providers over the years.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran's statements are also supported by the limited documentation in the STRs concerning the December 1967 fuel accident.  Thus, the Board will give the Veteran the benefit of the doubt and assume that, in December 1967, a fuel accident occurred and the Veteran fell during this accident.

There are no other pertinent treatment notes in the STRs.  The Veteran was not afforded a military exit examination.  The Veteran's active military service ended in December 1968.

Post-service, the first pertinent treatment records are dated in 2003, which document VA and private treatment for the Veteran's lumbar spine, cervical spine, and radiculopathy.

The Veteran was afforded a VA spine examination in August 2009.  At the examination, the Veteran told the VA examiner that he hurt his back at Blytheville Air Force Base in Arkansas in 1967.  He stated he was seen by the medics and diagnosed with a strained back.  The Veteran did not provide details regarding this injury.  The Veteran indicated that he has daily pain in the thoracic area of the spine.  The VA examiner diagnosed the Veteran with a thoracic strain.  The VA examiner's medical opinion will be discussed in detail below.

The Veteran was afforded another VA spine examination in February 2010.  The Veteran told the VA examiner that he injured his back and neck several years ago.  Regarding his back in particular, the Veteran stated that he injured it while lifting an item in the military.  The Veteran did not provide further details regarding these injuries.  The Veteran described pain that radiates from his neck down his left arm.  The VA examiner diagnosed the Veteran with "cervical degenerative disc disease seen at C5-C6 and C6-C7 with left C5-C6 radiculopathy on electrodiagnostic studies."  The VA examiner also diagnosed the Veteran with a lumbar strain.  No medical opinion was provided.

The Veteran was also afforded a VA joints examination in February 2010.  The Veteran stated that his left shoulder causes him pain.  The Veteran was diagnosed with left C5-C6 radiculopathy.  Following a physical examination of the Veteran, the VA examiner determined that radiculopathy appears to be the most likely cause of the Veteran's left shoulder pain.  The VA examiner's medical opinion will be discussed in detail below.

In April 2010, the Veteran was seen by his VA treating physician's assistant, R.E.P., PA-C, for complaints of shoulder, back, and neck pain.  The Veteran stated that he injured his back while serving in the military.  Specifically, the Veteran indicated that he was doing a flight check on his plane and was standing on a stand as high as the wing (approximately 6-7 feet high).  A valve on the wing then malfunctioned, and the Veteran was knocked off the stand onto the tarmac below.  The Veteran was covered in jet fuel, and suffered from a back injury and skin irritation.  The Veteran reported that he was subsequently treated at the base hospital and was given light duty.  The Veteran stated that during this light duty, he reinjured his back moving furniture into the office.  The VA PA's medical opinion will be discussed in detail below.


B. Laws and Regulations

There are multiple legal theories of entitlement to service connection.  Service connection can be established through presumptions, direct service connection, secondary service connection, and chronicity or continuity of symptomotology.  The Board will address each theory individually below.

Laws and Regulations for Presumptive Service Connection

Certain diseases, chronic in nature, may be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active duty, even though there is no evidence of the disease during the active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Degenerative joint disease (DJD) (i.e., arthritis) (but not degenerative disc disease (DDD)), has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.  

Laws and Regulations for Direct Service Connection

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Laws and Regulations for Chronicity and Continuity of Symptomatology

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to inter-current causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Laws and Regulations for Secondary Service Connection

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

C. Analysis

1. Lumbar Strain

Lumbar Strain Direct Service Connection Analysis

The Veteran seeks service connection for a lumbar strain.  As will be discussed below, the Board is granting the Veteran's claim on a direct service connection basis.  Therefore, the Board does not need to address the remaining theories of entitlement.  The Board will only address direct service connection regarding this issue.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, on VA examination in February 2010, the Veteran was diagnosed with a lumbar strain.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, as stated above, the Veteran's STRs document a lumbosacral strain in August 1967, and a fuel accident (and subsequent fall according to the Veteran's testimony) in December 1967.  Thus, the second element of an in-service incurrence has been satisfied.

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  In this regard, there are two VA medical opinions of record.  

Specifically, as noted above, the Veteran was afforded a VA spine examination in August 2009.  The VA examiner reviewed the claims file and examined the Veteran.  The Veteran was diagnosed with a thoracic strain.  The VA examiner then determined that there was no causal relationship between the Veteran's current thoracic strain and his "self-limited lumbosacral strain on active duty."  The examiner reasoned that the Veteran had a "self limited low back injury" during his active military service and then worked in construction after his military discharge.  The examiner also reasoned that the Veteran complained of pain in his thoracic region of the spine, and not his lumbar area of the spine.  In forming this opinion, the VA examiner only considered the August 1967 in-service injury, which documented the lumbosacral strain.  The VA examiner did not address or consider the December 1967 fuel accident and injury, even though the VA examiner reviewed the claims file.  

The Veteran was afforded another VA examination in February 2010, but no medical opinion was provided.

In contrast to the August 2009 opinion, in April 2010, the Veteran's treating VA PA examined the Veteran and provided a medical opinion.  Following a physical examination of the Veteran, the VA PA determined that it is as likely as not that that the Veteran's current back pain is due to his injury on the flight line from the fall and from the injury caused on light duty moving furniture while serving in the United States Air Force from 1966 to 1969.  The PA also found that the Veteran's injuries from his active military service are the main causes of his current back problem.  The PA based this medical opinion on his physical examinations of the Veteran through the course of his treatment visits with the Veteran.  The PA also based his opinion on the Veteran's reported history of his in-service injuries.  However, the Veteran's testimony is confirmed by the documentation in his STRs, which shows two relevant injuries during his active military service.

The April 2010 VA examiner provided a medical opinion that is supported by and consistent with the evidence of record.  There is no negative evidence to the contrary of this opinion in the claims file, as the February 2010 VA examiner did not address or consider the December 1967 fuel accident in forming his medical opinion.  The February 2010 did not review the Veteran's claims file.  In contrast, the April 2010 medical opinion is provided by the Veteran's treating PA.  Although the PA did not review the Veteran's STRs, the medical opinion relates information that is consistent with the information contained in the STRs.  As previously mentioned, the Board presumes that the Veteran fell during the December 1967 fuel accident based on the Veteran's competent and credible testimony.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct basis is warranted.

Since the Board is granting this claim, the Board does not need to address the remaining theories of entitlement.


2. Cervical Spine

Cervical Spine Direct Service Connection Analysis

The Veteran seeks service connection for degenerative disc disease of the cervical spine.  As will be discussed below, the Board is granting the Veteran's claim on a direct service connection basis.  Therefore, the Board does not need to address the remaining theories of entitlement.  The Board will only address direct service connection regarding this issue.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, on VA examination in February 2010, the Veteran was diagnosed with degenerative disc disease of the cervical spine.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, as stated above, the Veteran's STRs document an injury to his back while moving furniture in August 1967, and a fuel accident (and subsequent fall according to the Veteran's testimony) in December 1967.  Thus, the second element of an in-service incurrence has been satisfied.

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is positive.  

Specifically, in April 2010, the Veteran's treating VA PA examined the Veteran and provided a medical opinion.  Following a physical examination of the Veteran, the VA PA determined that it is as likely as not that that the Veteran's current neck pain is due to his injury on the flight line from the fall and from the injury caused on light duty moving furniture while serving in the United States Air Force from 1966 to 1969.  The PA also found that the Veteran's injuries from his active military service are the main causes of his current neck problem.  The PA based this medical opinion on his physical examinations of the Veteran through the course of his treatment visits with the Veteran.  The PA also based his opinion on the Veteran's reported history of his in-service injuries.  However, the Veteran's testimony is confirmed by the documentation in his STRs, which shows two relevant injuries during his active military service.

The April 2010 VA PA provided an opinion that is supported by and consistent with the evidence of record.  There is no negative evidence to the contrary of this opinion in the claims file.  The Veteran was afforded VA spine examinations in August 2009 and February 2010, but medical opinions concerning the etiology of the Veteran's cervical spine disorder were not obtained.  As previously mentioned, the Board presumes that the Veteran fell during the December 1967 fuel accident based on the Veteran's competent and credible testimony.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct basis is warranted.

Since the Board is granting this claim, the Board does not need to address the remaining theories of entitlement.

3. Left Arm Radiculopathy

Left Arm Radiculopathy Secondary Service Connection Analysis

The Veteran seeks service connection for left arm radiculopathy, to include as secondary to the Veteran's now service-connected degenerative disc disease of the cervical spine.  As will be discussed below, the Board is granting the Veteran's claim on a secondary service connection basis.  Therefore, the Board does not need to address the remaining theories of entitlement.  The Board will only address secondary service connection regarding this issue.

As noted above, the first element of secondary service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, on VA examination in February 2010, the Veteran was diagnosed with left arm radiculopathy.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, in pertinent part, the Veteran is currently service-connected for degenerative disc disease of the cervical spine, based on this Board decision.  Thus, the Veteran has satisfied the second element of secondary service connection.

As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only medical nexus opinions of record are positive.  

Specifically, the Veteran was afforded VA examinations in February 2010.  The Veteran stated that his left shoulder causes him pain.  The Veteran was diagnosed with left C5-C6 radiculopathy.  Following a physical examination of the Veteran, the VA examiner determined that radiculopathy appears to be the most likely cause of the Veteran's left shoulder pain.  The VA examiner then concluded that the Veteran's neck pain was the most likely cause of his radiating pain into his shoulder based on electrodiagnostic studies.  The VA examiner reasoned that the Veteran has diminished range of motion as a "compensatory mechanism" for his pain, and thus he has a frozen left shoulder.

Additionally, in April 2010, the Veteran's treating VA PA examined the Veteran and provided a medical opinion.  Following a physical examination of the Veteran, the VA PA determined that it is as likely as not that that the Veteran's current neck pain resulted in his left upper extremity radiculopathy.  The PA based this medical opinion on his physical examinations of the Veteran through the course of his treatment visits with the Veteran.  The PA also based his opinion on the Veteran's reported history, which the Board finds competent and credible as the Veteran's statements are supported by the evidence of record.

The February 2010 VA examiner and the April 2010 VA PA provided medical opinions that are supported by and consistent with the evidence of record.  There is no negative evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  The lay evidence of record supports these opinions.  For all of these reasons, service connection on a secondary basis is warranted.

Since the Board is granting this claim, the Board does not need to address the remaining theories of entitlement.

II. Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claims on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for a lumbar strain is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

The claim for service connection for degenerative disc disease of the cervical spine is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.
The claim for service connection for left arm radiculopathy, to include as secondary to the degenerative disc disease of the cervical spine, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

First, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his claimed disorders.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to current diagnoses, the claims file documents that the Veteran was diagnosed with plantar fasciitis by the Bureau of Federal Prisons in July 2006.  In January 2010, a private physician also diagnosed the Veteran with degenerative changes in the feet, based on X-ray evidence.  Regarding the Veteran's knees, he was diagnosed with osteoarthritis of the bilateral knees in August 2008 by VA medical providers.  Regarding the acquired psychiatric disorder, a May 2009 VA treatment record diagnosed the Veteran with depression.  In January 2010, the Veteran was diagnosed with anxiety by a private physician.  Regarding the venous insufficiency, in August 2008, the Veteran was diagnosed with venous insufficiency by the VAMC.  Regarding the right arm disorder, the claims file contains several radiculopathy diagnoses, to include a diagnosis made by a private physician in January 2010.  Regarding the heart disorder, the Veteran was diagnosed with non-obstructive coronary artery disease by the VAMC in September 2008.
  
Regarding an in-service incurrence of these disorders, at his October 2011 Board hearing, the Veteran testified that his symptoms began during his active military service and have continued since that time.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Board notes that the claims file documents a December 1967 in-service injury, where the Veteran was "saturated with fuel."  The claims file does not document a fall associated with this incident.  However, at his Board hearing, the Veteran testified that, while working on an aircraft, he fell and became covered in fuel.  The Board finds the Veteran's testimony to be both competent and credible regarding the in-service fall.  The incident is documented in the STRs and the incident required hospitalization.  The Veteran did not have a military exit examination; thus, the Board is unable to determine, based on the current medical evidence of record, whether the fall caused any of the disorders currently on appeal.

Additionally, at his Board hearing, the Veteran testified that his bilateral knee disorder, right arm disorder, and foot disorder were related to his back and neck disorders.  The Veteran is now service-connected for degenerative disc disease of the cervical spine and a lumbar strain.  38 C.F.R. § 3.310.

Therefore, the claims file currently contains competent medical and lay evidence of current disorders and in-service incurrences of these disorders.  Thus, the Board finds that a remand is required in order to afford the Veteran VA examinations and medical opinions.  VA examinations are necessary to determine whether these disorders are related to the Veteran's active military service, to include his service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran was previously afforded a VA examination and medical opinion in February 2012 for his bilateral knee disorder, but at that time, the Veteran was not service-connected for the degenerative disc disease of the cervical spine and lumbar strain.  Additionally, the February 2012 VA examiner did not address the aggravation aspect of secondary service connection.  He only addressed the causation aspect.  38 C.F.R. § 3.310.  Further, the VA examiner did not review the claims file prior to providing his medical opinion.  Therefore, the Board finds that another VA medical opinion is necessary.

Second, while it appears that some of the Veteran's STRs are of record, it should be verified whether these records constitute the entirety of his treatment notes.  Particularly, at his October 2011 Board hearing, the Veteran testified that he was treated at MacDrill Air Force Base in Tampa, Florida, during his active military service.  These records are not currently of record.  The Court has determined that if all relevant service records have not been obtained, then that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, at his Board hearing, the Veteran testified that he has been treated by several private medical providers for the disorders currently on appeal.  The providers identified by the Veteran are not currently in the claims file.  Upon Remand, the RO/AMC should obtain the appropriate authorizations from the e and then obtain the private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Fourth, the most recent outpatient treatment records from the VAMC in Durham, North Carolina, are dated from March 2010.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Finally, the claims file currently contains a CD of the Veteran's Social Security Administration (SSA) disability benefits records.  Printed copies of the documents contained on the CD are not in the Veteran's claims file.  Therefore, these records need to be printed out and associated with the claims file.


Accordingly, the case is REMANDED for the following actions:

1.  Print the SSA records contained on the CD contained in the Veteran's claims file.  These records should then be associated with the  claims file.

2.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all STRs from the appropriate source.   Associate all such records with the Veteran's claim folder, to include the records from the MacDrill Air Force Base in Tampa, Florida. 

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011) must be complied with.

3.  Obtain and update all private treatment records.

Specifically, the RO/AMC should make an attempt to obtain the records from:

	(a)	Dr. T., a private physician in Florida, as 			described at the Board hearing (page 18)

	(b)	Durham Duke Hospital

(c)	Rehabilitation Associates of Central VA

(d)	Virginia Baptist 

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain all pertinent VA outpatient treatment records from the Durham, North Carolina, VAMC, since March 2010.

Ensure that the Veteran has not been treated by any other local VAMCs.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  Schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed acquired psychiatric disorder, to include anxiety and depression.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disorder was incurred during his period of active duty from March 1966 to December 1968?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and all examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).

6.  Schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed coronary artery disease.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current coronary artery disease was incurred during his period of active duty from March 1966 to December 1968?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

7.  Schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed plantar fasciitis.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed plantar fasciitis was incurred during his period of active duty from March 1966 to December 1968?  

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed plantar fasciitis is due to a service-connected disability?  

(c)  Is it at least as likely as not that the Veteran's currently diagnosed plantar fasciitis is permanently aggravated by a service-connected disability? 

The Veteran is currently service-connected for a lumbar strain, degenerative disc disease of the cervical spine, and left arm radiculopathy.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.
In forming his opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

8.  Schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed venous insufficiency.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed venous insufficiency was incurred during his period of active duty from March 1966 to December 1968?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

9.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of right arm and right shoulder disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current disorder related to his right arm and right shoulder, to include radiculopathy.

(b)  If the Veteran has a current right arm or shoulder diagnosis, then is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current diagnosis was incurred during his period of active duty from March 1966 to December 1968?  

(c)  If the Veteran has a current right arm or shoulder diagnosis, then is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current diagnosis is due to a service-connected disability?  

(d)  If the Veteran has a current diagnosis, then is it at least as likely as not that the Veteran's current diagnosis is permanently aggravated by a service-connected disability?  

The Veteran is currently service-connected for a lumbar strain, degenerative disc disease of the cervical spine, and left arm radiculopathy.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

10.  Schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed osteoarthritis of the bilateral knees.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed osteoarthritis of the bilateral knees was incurred during his period of active duty from March 1966 to December 1968?  

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed osteoarthritis of the bilateral knees is due to a service-connected disability?  

(c)  Is it at least as likely as not that the Veteran's currently diagnosed osteoarthritis of the bilateral knees is permanently aggravated by a service-connected disability?

The Veteran is currently service-connected for a lumbar strain, degenerative disc disease of the cervical spine, and left arm radiculopathy.
  
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

11.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


